     Case 5:95-cr-00005-MTT-CHW Document 84 Filed 08/17/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

JAMES LARRY GRAVES,                        )
                                           )
                                           )
                    Movant,                )
                                           )
             v.                            )    CASE NO. 5:95-CR-5 (MTT)
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                                           )
                Respondent.                )
 __________________                        )


                                        ORDER

      Counsel for Movant James Larry Graves has filed a suggestion of death and

moved to dismiss Graves’s pending motion to vacate. Doc. 83. Records from the

Bureau of Prisons show that Graves died on January 6, 2021, and the Government has

not objected to the dismissal of Graves’s pending motion. Id. ¶ 3; Doc. 83-1 at 2.

Accordingly, the motion to dismiss (Doc. 83) is GRANTED, and Graves’s motion to

vacate pursuant to 42 § U.S.C. § 2555 (Doc. 77) is DISMISSED.

      SO ORDERED, this 17th day of August, 2021.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT
